IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


ALTON D. BROWN,                            :   No. 215 WAL 2021
                                           :
                   Petitioner              :
                                           :   Petition for Allowance of Appeal
                                           :   from the Order of the
             v.                            :   Commonwealth Court
                                           :
                                           :
GREENE COUNTY OFFICE OF DISTRICT           :
ATTORNEY,                                  :
                                           :
                   Respondent              :


                                    ORDER



PER CURIAM

     AND NOW, this 7th day of December, 2021, the Petition for Allowance of Appeal

is DENIED.